Exhibit 99 CONTACT: Robert F. Mangano Joseph M. Reardon President & Chief Executive Officer Sr. Vice President & Treasurer (609) 655-4500 (609) 655-4500 PRESS RELEASE-FOR IMMEDIATE RELEASE 1ST CONSTITUTION BANCORP REPORTS FOURTHQUARTER AND ANNUAL RESULTS FOR THE YEAR ENDED DECEMBER 31, 2009 Cranbury NJ – February 3, 2010 1ST Constitution Bancorp (NASDAQ:FCCY), the holding company for 1ST Constitution Bank, reported net income for the fourth quarter of 2009 of $928,228, or $0.17 per diluted common share, compared to net income for thefourth quarter of 2008 of $457,021, or $0.10 per diluted common share. Net income for the year ended December 31, 2009was$2,560,762, or $0.41 per diluted common share compared to $2,759,458, or $0.62 per diluted common share, for the year ended December 31, 2008.All per share amounts have been adjusted to give effect to a five percent stock dividend declared December 17, 2009, payable on February 3, 2010 to shareholders of record at the close of business on January 19, 2010. Net income for the year and quarter ended December 31, 2009, when compared to the same period in 2008, was negatively impacted by the Company’s cost to carry preferred stock issued under the TARP Capital Repurchase Program.Diluted earnings per common share were further negatively impacted by increase in the provision for loan losses, increased and special FDIC assessments caused, in part, by the economic downturn, as well as a $363,783 pre-tax other-than-temporary impairment (OTTI) charge on investment securities recognized in the fourth quarter of 2009. Net interest income was $17,880,768 for the year ended December 31, 2009, which was approximately 9.1 percent above the $16,387,864 achieved for the year ended December 31, 2008.Earnings for the year ended December 31, 2009 were bolstered by the continued generation of non-interest income, which reached $4,505,076 for the year, up 37.4 percent from the $3,279,876 reported for the calendar year 2008. The provision for loan losses for the year ended December 31, 2009 totaled $2,553,000, compared to $640,000 for the year ended December 31, 2008.Net charge-offs for the year ended December 31, 2009 were $1,732,000, compared to net charge-offs of $303,000 for the year ended December 31, 2008. At December 31, 2009, the allowance for loan losses was $4,505,387, or 1.19 percent of total loans, compared to $3,684,764, or 0.98 percent of total loans at December 31, 2008.Non-performing assets at December 31, 2009 were $5,670,000, down $1,979,000, or 25.9 percent, compared to non-performing assets of $7,649,000 at December 31, 2008.Non-performing assets at December 31, 2009 included non-performing loans of $4,307,000 and other real estate owned of $1,363,000; comparable amounts at December 31, 2008 were non-performing loans of $3,352,000 and other real estate owned of $4,297,000, respectively.The reduction in other real estate owned was achieved primarily through property sales without the incurrence of loss. Regulatory capital ratios continue to reflect a strong capital position.The Company’s total risk-based capital, Tier 1 capital, and leverage capital were 17.19 percent, 16.21 percent, and 10.96 percent, respectively at December 31, 2009.The regulatory requirements to be considered “well-capitalized” for total risk-based capital, Tier 1 capital, and leverage capital are 10 percent, 6 percent, and 5 percent, respectively. At
